FILED
                            NOT FOR PUBLICATION                              JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50176

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01066-GHK
    v.

MICHAEL EDWARD MCCREADY,                         MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

         Michael Edward McCready appeals from the 108-month sentence imposed

following his guilty-plea conviction for securities fraud, in violation of 15 U.S.C.

§§ 78j(b) and 78ff. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      McCready contends that the district court erred at sentencing by failing to

consider the facts of McCready’s case and miscalculating the Guidelines range

when it failed to depart downward under U.S.S.G. § 5K2.16 for voluntary

disclosure. The record reflects that the district court did not procedurally err, and

in light of the totality of the circumstances, the within-Guidelines sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc); United States v. Mohamed, 459 F.3d 979, 986 (9th Cir. 2006)

(stating that the departure scheme has “essentially” been replaced by the

requirement that judges impose a ‘reasonable’ sentence).

      AFFIRMED.




                                           2                                       10-50176